Case 2:19-cv-00899-LSC-SGC Document 38 Filed 02/23/21 Page 1 of 4            FILED
                                                                    2021 Feb-23 PM 12:33
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA
Case 2:19-cv-00899-LSC-SGC Document 38 Filed 02/23/21 Page 2 of 4
Case 2:19-cv-00899-LSC-SGC Document 38 Filed 02/23/21 Page 3 of 4
Case 2:19-cv-00899-LSC-SGC Document 38 Filed 02/23/21 Page 4 of 4
